Plaintiff, appearing pro se, appeals from an order which stayed the enforcement of a money judgment he obtained against defendant in the Civil Court of the City of New York, Queens County, and then docketed by transcript in Broome County. We do not reach the merits of plaintiff’s contentions on appeal since the order appealed from, by its own terms, expired 90 days from the date of entry. Because this order is no longer in effect, the appeal must be dismissed as moot.
Appeal dismissed, as moot, without costs. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.